El Juez Asociado, Sr. MacLeart,
emitió la ■ opinión del tribunal.
El apelante en este caso, fné declarado culpable de per-jurio, y de conformidad con la reciente ley de la Asamblea Legislativa, aprobada en 9 de marzo pasado, se le consideró culpable de desacato a la corte, condenándosele a tres meses de prisión en la cárcel de distrito. La ley de la Asamblea Le-gislativa parece haber sido votada a consecuencia de la 'inusi-tada frecuencia de declaraciones falsas en nuestros tribunales; y esta manera sumaria de castigar fue ideada con- el fin de res-tringir, y, a ser posible, extirpar este mal que va extendién-dose. Leyes de la Asamblea Legislativa de 1911, Ley 41, pá-gina 128 y 129. La primera sección de dicha ley dispone:
“Sección 1. Si durante la vista de cualquier caso ante una corte municipal o de distrito en Puerto Rico, compareciere un testigo y pres-tare juramento o afirmación de decir .verdad ante dicha corte, en cua-lesquiera caso en que se prestare dicho juramento o afirmación, y des-pués de prestado, intencionalmente y contrario al mismo, declarare como cierta cualquier cosa substancial que el testigo sabe que es falsa o que no es verdad, será culpable de perjurio; y si dicho juramento o *1079afirmación se prestare en corte abierta y se violare en la forma expre-sada en la presente, entonces dicho testigo será culpable de desacato a la corte, y castigado según se dispone más adelante en esta ley.”
También se lia decretado que este castigo por desacato es acumulativo y no impide el que se procese y castigue al delin-cuente por perjurio de conformidad con otros estatutos de la isla, siendo sólo “el propósito de esta ley tratar de-manera sumaria, los casos de perjurio que se cometieren en corte abierta, siempre que la falsedad del testimonio sea manifiesta para el juez de la corte.” (Véase también el artículo 45 del Código Penal.)
Este es el primer caso que viene ante este tribunal y que cae bajo la mencionada ley, y es de sentir que los autos .no contengan relación de hechos, pliego de excepciones, ni alegato del abogado.
Se indicó que, quizás, esta ley de la Asamblea Legislativa, al proveer un método sumario de procedimiento en casos como el presente, resultaría contraria a la Constitución Americana, que prohíbe privar a una persona de su libertad sin el debido procedimiento de ley. (Enmienda XIV.) Se ordenó, por lo tanto, una nueva argumentación, y compareció el Attorney General, asistido por el Fiscal, y ambos informaron oralmente, y presentaron alegatos por escrito, sometiendo nuevamente el caso a la consideración del tribunal, en 30 del mes próximo pasado.
Debe tenerse presente que el castigo impuesto en el pre-sente caso, lo fué por el desacato, y no por el delito de perjurio mediante el cual se cometió dicho desacato.
Esta facultad de castigar por desacato cometido en pre-sencia del tribunal, es un poder que es inherente a todo tribunal; y la Asamblea Legislativa de Puerto Eico hubiera podido legislar sobre el particular, y mediante una ley decla-ratoria conferir a los tribunales de la Isla, el derecho indubi-tado de castigar por los desacatos que se cometieren en su pre-sencia, sin dictar orden alguna a la parte ofensora o sin noti-ficarla. La corte está facultada para actuar inmediatamente *1080en el particular; jamás se lia hecho objeción alguna en el pa-sado a este procedimiento, ni pueden presentarse ahora obje-ciones válidas. Es ésta una facultad que se ejerce por todo tribunal; esos estatutos se encuentran en los Estados, y es la práctica universal que se sigue tanto en las cortes federales como en los tribunales de los Estados, cuando sé comete un delito que contitnye un desacato'a la corte, en presencia de ella, imponer inmediatamente el castigo; y se ha declarado que esto no es una infracción de la cláusula del “debido procedi-miento” de la Constitución de los Estados Unidos, ni de nin-gún Estado.
Pero estos autos no presentan el casó de un castigo sumario impuesto por una corte en virtud de sus facultades inherentes. Se ha cumplido estrictamente con la ley, y si no ha de soste-nerse la sentencia, entonces debe ser a cansa de defectos con-tenidos en la misma ley.
La Asamblea Legislativa de Puerto Rico prescribe el proce-dimiento que debe seguirse en casos de perjurios que se come-tieren durante el acto del juicio, y en presencia del tribunal, y dispone que si el juez que preside1 en un caso quedare conven-cido de que un testigo en el caso pendiente entonces ante su corte, después de haber prestado juramento según se dispone por la ley, es culpable de perjurio, será entonces el deber de dicho juez, ordenar, y se le faculta para que ordene a moción propia, el arresto y detención del ofensor, y se le impone el deber de dictar una orden que se notificará a dicho ofensor, citándolo para que comparezca y explique las razones que tuviere por las cuales no deba ser castigado por desacato a la corte. En dicha orden, la corte debe fijar la fecha en qne el acusado ha de presentar su defensa contra ía citación, la corte oirá entonces las declaraciones de ambas partes; y de acuerdo con dichas declaraciones, pronunciará sentencia en el caso.
¿ Le quita esta ley al ofensor algún derecho que le haya sidq garantizado por la Constitución o en otra forma? Vea-mos qué es lo que se entiende por “debido procedimiento de *1081ley,”,según este término se usa en la gran carta constitucional de nuestros derechos y libertades.
La palabra ley que aparece en la fras.e “debido procedi-miento de ley,” es sinónima con la frase “ley del país.” Se ha dicho muy bien, que la Constitución no contiene descripción alguna de estos procedimientos, que fué la intención conceder o prohibir; y ni siquiera ha declarado cuales son los prin-cipios que deben aplicarse para determinar si algún procedi-miento es el “debido procedimiento.” (Meyers v. Shields, 61 Fed. Rep., 717.) . El “debido procedimiento de ley” no sig-nifica el cuerpo general de la ley tal como constaba en el esta- ' tuto en la época en que empezó a regir la Constitución; signi-fica ciertos derechos fundamentales que siempre han sido reconocidos por nuestro sistema de jurisprudencia. Así lo definen eminentes autoridades. La frase “debido procedi-miento de ley,” cuando se aplica a procedimientos judiciales, significa que debe haber un tribunal competente para juzgar el asunto; la notificación real o implícita; la oportunidad de comparecer y presentar pruebas; ser oído, personalmente o por abogado; y, si el asunto en controversia envuelve la deter-minación de la responsabilidad, personal del demandado, en-tonces éste deberá ser. traído a la jurisdicción mediante la entrega legal de la citación dentro del Estado, o por su com-parecencia voluntaria; y tiene que haber un curso de procedi-mientos legales de acuerdo con las regias y principios estable-cidos por nuestra jurisprudencia para protejer y hacer valer los derechos privados. Las formas de procedimientos y prác-ticas pueden cambiarse, no obstante, y la Constitución queda cumplida si lo sustancial del derecho no ha sido afectado, y si se da la oportunidad para invocar la protección igual de la ley, . por medio de procedimientos judiciales que sean apropiados y adecuados al particular. (9 Cyc., 1084, y los casos citados.)
Según lo demuestran los autos, el juicio en el presente caso siguió la ley, y concedió al delincuente todo derecho que legal-mente podía reclamar.
“De esto resulta que cualquier procedimiento legal que se *1082siga por la autoridad pública, ya esté sancionado por la anti-güedad de su uso y la costumbre, o ya nuevamente ideado en la discreción del poder legislativo para el adelantamiento del bien público, y que concierna y conserve esos principios de libertad y justicia, debe considerarse como el debido procedi-miento de ley.” (Hurtado v. California 110 U. S., 537.)
Los autos del presente caso contienen una orden expedida por una corte y dirigida al acusado, notificándole el cargo o denuncia formulada contra él, y citándole para que compa-rezca en determinado día y alegue las razones que tuviere por las que no babíá de condenársele cóírtó ÚéÓi‘cíé"-:désácáto, y pre-sente las pruebas para hacer su "defensa. En dichos aritos, constan además, la vista del casó en que la corte oyó la prueba testifical de ambas partes, y después de dicha vista, una sen-tencia condenatoria. El acusado no fué condenado sin que la corte hubiera oído su defensa. El estatuto dispone 'que si es mnifiesto para la corte que 'se ha cometido perjurio, él juez está facultado para detener al acusado y dictar la orden, pero no condenar al acusado. La falta cúya' comisión es manifiesta para la corte podrá explicarse satisfactoriamente; las declara-ciones falsas prestadas en el acto del juicio, mueven la con-ciencia del juez para dictar la resolución que proceda, lo mismo que una vista prima facie en un procedimiento civil, puede impeler a una corte a expedir un auto alternativo de mandamus o a dictar un injunction preliminar, o cualquier otro pro-cedimiento u orden que pueda expedirse por una corte,' requi-riendo a una parte para que comparezca y explique las razones que tuviere por las cuales no deba la corte proceder a pro-nunciar sentencia.
Creemos que no hay duda de que la Asamblea Legislativa tiene facultades para votar una ley como aquella en que se basó este procedimiento, y que dicha ley está en pleno vigor y efecto en todas sus partes.
No se ha privado al acusado de derecho alguno. Él fué notificado del cargo que se le hacía. Se fijó un día para la vista. El acusado tuvo su día en corte. Él tuvo amplia opor-*1083tunidad de ser oído personalmente y por su abogado. No se le ha negado ninguna defensa o protección legal. Tinsley v. Anderson, 171 U. S., 106.)
De un examen detenido de los autos resulta que no cabe duda de la culpabilidad 'del acusado. No es evidente el pro-pósito de esta apelación, como no sea el demorar el castigo, o el aprovecharse de cualquier accidente propicio que pudiera ocurrir en favor de la persona convicta de tal desacato.
Hemos examinado detenidamente la ley y los autos y no vemos motivo para modificar la sentencia del tribunal senten-ciador. Siendo así,' debe confirmarse en todas sus partes la sentencia dictada en este caso.

Confirmada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Aldrey. ■ ■